Citation Nr: 0940517	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to December 
1969.  He received the Purple Heart Medal and the Combat 
Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
hepatitis C was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued a letter to the Veteran in November 2005 to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board observes that the 
aforementioned letter did not provide the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  However, despite the inadequate notice provided to 
the Veteran on these latter two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, and Social Security Administration records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   The Board notes that 
the RO attempted to locate VA outpatient treatment records 
from the Minneapolis and Tomah VA Medical Centers.  However, 
such records were unavailable and the RO made a Formal 
Finding on the Unavailability of such records in May 2007.

The record reflects that the Veteran was afforded a VA 
examination and opinion in February 2006.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
hepatitis C.  With respect to a current disability, VA 
outpatient treatment records reflect that the Veteran, who 
has a long-standing history of alcohol abuse and 
polysubstance drug abuse (including marijuana), was initially 
diagnosed with hepatitis C in 1991.    

With respect to an in-service injury or disease, the 
Veteran's service treatment records do not demonstrate that 
he was ever diagnosed with, or treated for, hepatitis C.  
Nevertheless, the Veteran contends that his hepatitis C is 
due to exposure to blood in service.  According to the 
Veteran, he had combat-related blood exposure during his 
service in Vietnam.  Although there is no contemporaneous 
evidence of record to corroborate the Veteran's assertions, 
the Board observes that the Veteran's DD Form 214 and service 
treatment records show that the Veteran served in Vietnam and 
that he received decorations including the Vietnam Campaign 
Medal with device, the Vietnam Service Medal, the Combat 
Action Ribbon, and the Purple Heart Medal.  Therefore, the 
Board finds that it would have been consistent with the 
circumstances of the Veteran's service for him to have been 
exposed to blood in service.  See 38 U.S.C.A. § 1154(a).   

With respect to the etiology of the Veteran's hepatitis C, 
the competent clinical evidence of record does not 
demonstrate that it is due to combat-related blood exposure.  
In this regard, the Board acknowledges that in an August 2005 
VA outpatient treatment record, the examiner stated that the 
Veteran was most likely infected with hepatitis C 40 years 
ago.  However, the Board notes that examiner did not 
specifically reference the Veteran's Vietnam combat service 
and did not provide a clinical rationale to support her 
opinion. Thus, the Board finds that such statement is not 
competent, probative medical evidence with respect to the 
etiology of the Veteran's hepatitis C, particularly as it 
pertains to combat-related blood exposure.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).
Further, a February 2006 VA examination report shows that the 
examiner, after an examination of the Veteran and a review of 
his claims file, stated:

With respect to the question present in 
general remarks regarding the possibility 
of infection with hepatitis C as a result 
of combat related wounds, I am providing 
the following statement.  It is very 
unlikely that the patient was infected 
with hepatitis C as a consequence of his 
combat wounds.  The patient did not have 
surgery, did not proceed through blood 
transfusion at that time.  Based on that 
analysis, I am unable to establish the 
connection of the patient's current 
hepatitis C and his military service 
time.

The Board acknowledges that the record shows that the Veteran 
has tattoos, which is a risk factor for hepatitis C.  Indeed, 
a September 1991 VA Hospital Summary report shows that the 
Veteran had "big tattoos on each upper arms."  However, 
there is no evidence that the Veteran received such tattoos 
in service.  Indeed, neither the Veteran's February 1968 
enlistment report of medical examination, nor his December 
1969 separation report of medical examination demonstrate 
that the Veteran had tattoos.  Further, the September 1991 VA 
Hospital Summary report shows that the examiner indicated 
that the Veteran had received his right upper arm tattoo 
about seven months prior. 

Moreover, with respect to the Veteran's tattoos and/ or other 
risk factors being the cause of the Veteran's hepatitis C, 
the September 1991 VA Hospital Summary report shows that 
although the examiner indicated that the etiology of the 
Veteran's hepatitis C was not clear, "it was felt that it 
[was] possible secondary to the right upper arm tattoo done 
about seven months ago and it is also possible secondary to 
idiosyncratic effects from Trazodone and Clonazepam."



Further, the February 2006 VA examiner opined that:

Evaluation of the patient's risk factors 
for infection with hepatitis C showed 
that the patient has tattoos and piercing 
of his body and history of excessive 
alcohol use in the past.  The patient 
denied any other factors presented in the 
protocol for determination of the 
possible way of infection with hepatitis 
C.  I am unable to determine the factors 
which definitely led to infection with 
hepatitis C

Moreover, to the extent that the record demonstrates that the 
Veteran has a history of alcohol and drug abuse, 38 U.S.C.A. 
§ 1110 states that "no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§ 3.1(n), 3.301.  Thus, the law clearly states that for 
claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.   See 38 C.F.R. § 3.301(a).  The evidence of record 
clearly demonstrates a history of drug abuse, which by the 
evidence of record demonstrates occurred after the Veteran's 
military service.  Pertinent regulations clearly prohibit 
service connection for a disability that is the result of 
illegal drug use.  The Board further finds no basis for 
consideration of the Veteran's drug use as therapeutic, or 
otherwise within circumstances to exempt such from being 
considered.

Thus, the Board finds that in the absence of demonstration of 
continuity of symptomatology, or a clinical opinion that 
relates current hepatitis C to service, the initial 
demonstration of hepatitis C decades after service is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current hepatitis C is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he was exposed to blood in service   
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is devoid of objective 
evidence of hepatitis C until 1991, decades after service.  
As such, the Board finds that any assertions by the Veteran 
as to the continuity of symptomatology of hepatitis C since 
service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's hepatitis C is 
related to service, or demonstration of continuity of 
symptomatology of his hepatitis C since service, the Board 
finds that the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hepatitis C and the claim must be 
denied.



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


